                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


Angelo Mikale Breashears,                            Case No. 21-cv-712 (SRN/DTS)

                    Plaintiff,

v.                                                                ORDER

Union Gospel Mission (UGMT), et al.,

                    Defendants.


Angelo Mikale Breashears, 435 University Avenue, St. Paul, MN 55130, Plaintiff pro se.


      The above matter comes before the Court upon the Report and Recommendation of

United States Magistrate Judge David T. Schultz dated April 26, 2021 [Doc. No. 5]. No

objections have been filed to that Report and Recommendation in the time period

permitted.

      The Court, being duly advised in the premises, upon the Report and

Recommendation of the Magistrate Judge, and upon all of the files, records and

proceedings herein, now makes and enters the following Order:

      IT IS HEREBY ORDERED that this action is DISMISSED WITHOUT

PREJUDICE under Federal Rule of Civil Procedure 41(b) for failure to prosecute.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: May 18, 2021                           s/Susan Richard Nelson
                                              SUSAN RICHARD NELSON
                                              United States District Judge
